Citation Nr: 0933116	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-25 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
migraines.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1999 to August 
2005.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which granted service connection for 
migraines with a 10 percent disability rating.  The Veteran's 
claims file was subsequently transferred to the jurisdiction 
of the RO in Salt Lake City, Utah, and in a November 2006 
rating decision the evaluation for the Veteran's migraines 
was increased to 30 percent, effective August 2005 (the date 
of claim).  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Veteran asserts that her migraine headaches have 
worsened since the September 2006 VA examination and the 
Veteran's representative contends that the examination is 
dated (three years).  In support of the Veteran's contention 
is a VA outpatient treatment record dated in August 2007 in 
which the she reports experiencing increasing symptomatology 
associated with her migraine.

When the Veteran indicates that her disability has increased 
since her last VA examination, a reexamination should be 
scheduled.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (finding in a case where the appellant complained that 
his hearing loss had increased two years after his last VA 
audio exam, that VA should have scheduled the Veteran for 
another examination); see also Olson v. Principi, 3 Vet. App. 
480, 482 (1992) (finding that where a Veteran claims a 
disability is worse than when it was originally rated and the 
available evidence is too old to adequately evaluate the 
current state of the condition, then a new exam must be 
provided).  Under the facts and circumstances of this case 
the Board is of the opinion that the Veteran's should be 
afforded an additional VA examination.  

In addition, updated treatment records (from both private and 
VA providers) are also pertinent to the matter at hand.  The 
most recent (VA) records in the claims file are from 
treatment rendered August 2007.  Records of any subsequent VA 
treatment are constructively of record and must be associated 
with the claims file.  Any records of recent private 
treatment for the Veteran's migraines should also be sought 
and associated with the claims file on remand.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation she has received for her 
headaches since August 2007 and to 
provide any releases necessary for VA to 
secure private medical records of such 
treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran.  

2.  The Veteran should be afforded an 
examination to assess the severity and 
manifestation of her migraines.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings associated with the 
Veteran's migraines in detail and 
specifically indicate which complaints 
and clinical findings associated with the 
Veteran's migraines.  

The examiner is also requested to comment 
on the frequency of the Veteran's 
migraines and whether the migraines 
manifest prostrating attacks.  More 
specifically the examiner should comment 
on whether the Veteran's migraines 
manifest characteristic prostrating 
attacks occurring on an average once a 
month over last several months or whether 
they are productive of very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
